The Court do not consider him as an incompetent witness: first, from the necessity of the case; second, his interest being remote or very small.
Maxwell. On Monday morning after this happened, Beau-champ rode up and said the evening before he took his negro man to see Abram. He was going to leave him, and Abram called after him. They disputed and Abram called him a liar. He then said that he struck him, Abram, with his whip and got off his horse and dragged him towards some brush etc.
William Berry, Esq. On Sunday evening Beauchamp complained on oath that he was afraid Abram would bum his house or do .him some other injury. I issued a warrant or warrants against [Abram].
Verdict: guilty of an assault only, not guilty of the battery. Fined £5.